145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jose BASULTO, Defendant-Appellant.
No. 97-30099.
United States Court of Appeals, Ninth Circuit.
May 20, 1998.

Appeal from the United States District Court for the District of Oregon.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM*
Submitted May 14, 1998**
MARSH, J. Presiding


1
Jose Guadalupe Basulto appeals from his guilty plea conviction and 60-month sentence for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).  Basulto's counsel has stated that there are no arguable issues for review and seeks to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Basulto has not filed a pro se supplemental brief.


2
In the plea agreement, Basulto waived his right to appeal his sentence.  Because our independent review of the record indicates that Basulto was sentenced in accordance with the plea agreement, we grant counsel's motion to withdraw and dismiss the appeal.


3
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4